Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-20-00406-CV

               Moises RODRIGUEZ and Moses Property Investments, LLC,
                                  Appellants

                                           v.

                         SAN ANTONIO DBX ESTATE INC.,
                                   Appellee

                From the County Court at Law No. 10, Bexar County, Texas
                             Trial Court No. 2019CV08532
                        Honorable John Longoria, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of the appeal are taxed against appellants.

      SIGNED December 23, 2020.


                                            _________________________________
                                            Rebeca C. Martinez, Justice